Title: To George Washington from Anonymous, 1793
From: Anonymous
To: Washington, George


          permettez moi, mr le président qu’après avoir lu un voyage fait dans votre heureuse
            république en 1788 je vous fasse part de l’effusion de
            mon Coeur et des réfléxions quil m’a fait faire.
          Je Suis ravi, enchanté de la beauté, de la bonté de votre gouvernement et Ce qui me
            Comble C’est que je vois dans l’avenir, Si vous Continuez t’jours de meme Ce que
            j’espere, réaliser Ce réve enchanteur de l’age d’or, reve du jour fait par toutes les
            ames Sensibles, caressés par tous les coeurs aimants, tourné et retourné en tous Sens
            par tous les esprits ornés, décrit dans toutes les langues, raconté dans tous les
            idiomes, à la veillée au Coin du feu, un grand genie a dit—
          un jour, peut-etre un jour Ces flatteuses images
          Seront la vérité pour des hommes plus Sages
          déja n’a-on pas vu l’intrépide Boston
          dirigé par Franklin Conduit pa⟨r⟩ Washington
          rompre les fers honteux d’un indigne esclavage
          et S’elever au rang que donne le Courage . . .Braves, genereux, inconcevables
            Américains restez unis vous Serez, Sinon invulnérables, du moins indomptables, vous
            Serez heureux, vous améliorerez l’espece humaine, vous Serez les Sauveurs de la terre
            entiere, et la découverte de l’amérique Si fatale à Ses anciens habitans Sera le refuge
            de tous les infortunés ou proscrits des autres Continens. les Européens informés de vos
            ressources vont Se Cacher et chercher leur Salut dans la playe horrible quils ont faite
            à Cette belle partie de la terre; C’est Ce qui doit resoudre le probleme—Si la
            decouverte de l’Amérique a eté avantageuse ou non à l’humanité. pauvre Europe combien
            l’amérique va te laisser en arriere! Sa destinée future est, non de tout envahir, mais
            de tout eclairer. quels rapides progrets vous faites déja dans tous les genres! que vous
            etes estimables, que votre hystoire devient interessante! quelle différence, d’avec
            l’hystoire ancienne de tous les peuples! vos Commencemens Sont aussi brillans que leurs
            beaux Siecles. vous faites Sur la terre la meme Sensation qu’un astre eclatant ⟨et⟩
            nouveau ferait au Ciel. Comme vous etes Créateurs aspirez à la gloire de donner des noms
            propres, nouveaux, beaux, Sonores, expressifs à tout ce que vous trouvez, à tout Ce que
            vous inventez. les noms d’europe que vous donnez à vos villes naissantes, un jour Si
            florissantes! ne doivent pas vous rappeller des idées bien flatteuses, et leur hystoire,
            pour la plupart, des traits bien honorables. Européenisés, Anglisés Francisés les noms
            anciens des lieux, des arbres, des plantes, des rivieres, des montagnes &c. ohio
            ramasse toutes mes idées Sur le Cours majestueux de Cette riviere dont les bords rians
            et fertiles enchantent le voyageur.—la belle riviere—ne fait pas le meme effet et puis
            pourquoi trois mots pour un Seul qui est encor plus indicatif. Comme à st Domingue où il
            ni a pas un Seul quartier qui n’ayt Sa grande riviere &c. il fallait Conserver les
            noms propres dont les anciens habitans Se Servaient, ou du moins en donner d’analogues.
            l’arbre à pain avait Sûrement un nom propre, Cet arbre nourissier est l’arbre véritable
            de la liberté, il faut le planter, le naturaliser par tout où il Sera possible de
            l’aclimater et prodiguer, Sil le faut les dépenses nécessaires, les Soins ⟨les⟩ peines
            Constans et Suivis pour le faire reussir. le chene, l’orme, le Cerisier &c. de st
            domingue nous rappellent des arbres d’europe qui ne Sont pas les memes, ils avaient S.d.
            leurs noms Comme l’acajou; l’acouma, le Sapotier &c. pourquoi ne leur avoir pas
            Conservé? l’erable à sucre qui va donner une nouvelle branche de Commerce n’est pas le
            meme que l’erable qui n’en donne point; il merite donc bien l’honneur d’avoir un nom
            propre. la reconnaissance vous y invite. un genie versé dans cette nomenclature qui
            S’appliquerait à classer, Spécifier et nommer chaqu’objet important rendrait un plus
            grand Service à l’hystoire qu’on ne pense, il Serait Sur d’aller à l’immortalité. quelle
            Confusion S’accumule pour la Suite des Siecles! la nouvelle Angleterre, la nouvelle
            France, la nouvelle hollande &c. Seront vielles alors, et l’on S’implifierait les
            noms de toutes especes en leur otant le Surnom d’europe ou d’amérique.
          Vous réunissez aux productions de l’amérique Celles des trois autres Continens avec
            leurs varietés; vous améliorerez le regne végétal en croisant les especes, peut-etre en
            produirez vous de nouvelles: la nature qui n’a que la force productive est Si féconde
            lorsque l’art la Seconde! avec de l’adresse, du travail et de la patience vous vous
            aproprirez les grains, les fruits les legumes de tous les Continens en les mariant aux
            votres. il en Sera de meme des animaux utiles et domestiques: ah! Si les hommes en
            eussent toujours agi ainsi nous Serions tous dans le jardin d’Eden.
          ô bons Amériquains, terre régénératrice, terre hospitaliere qui avez ouvert votre Sein
            paternel à la foule innombrable de malheureux que la tirannie royale, ministérielle,
            feodale, Sacerdotale... Sacerdotale! la pire de toutes a forcé de fuir de tous les Coins
            de l’europe avilie. que je regrette avec une infinité d’autres de ne pouvoir aller jouir
            de vos bienfaits! il ni a que mon Corps en europe, mon esprit et mon Coeur Sont chez
            vous; mes yeux mourans Se fixeront Sur vous, mon dernier Souhait, mon dernier Soupir
            Seront pour vous. Courage, Courage, nation intrépide allez en avant ne vous rebutez
            d’aucun obstacle: eh! il ni en a point pour vous, vous les franchissez tous de plein
            Saut. C’est de vous S.d. qu’Horace a voulu parler lorsqu’il a dit audacieuse race de
              Japet. profitez des 1ies marches que l’europe a
            posées pour monter plus haut. les hommes de toutes les nations, de toutes les couleurs,
            de toutes les langues, de toutes les religions fondus en un ont produit Ce genie unique
            qui vous distingue Spècialement, qui vous fera tout entreprendre et reussir en tout et
            partout: Comme aussi de tous les idiomes reunis melés Sortira la langue americaine,
            langue mere, langue universelle qui Sera Celle de la nature que parleront dans un
            heureux avenir tous les hommes reunis en une Seule famille. tous les gouts, toutes les
            habitudes, toutes les modes prendront aussi un ton, une tournure, une forme
            particulieres dans la fonte généralle qui S’en fera en Amérique. heureux Ceux qui, peut
            etre dans moins d’un Siecle naitront pour jouir de vos bonnes in[s]titutions, de vos
            utiles ou agréables découvertes! Combien ils béniront les auteurs de tant de biens!
          Si un concert unanime vous fait Constamment tendre tous au meme but, vos destinées
            Seront plus brillantes et plus Solides que Celles des Grecs et des Romains parce quelles
            Seront assises Sur la base de la nature Cimentée par les Siences. aussi voyez quels
            progrès rapides vous avez fait dans environ l’espace d’un Siecle, et la france après 14
            ou 15 Siecles Se voit aujourdhui forcée de renverser Son gouvernement rapetassés pour
            l’établir Sur des bases plus naturelles.
          vous travaillez avec la vigueur de la jeunesse et la maturité de la viellesse, avec la
            force des instrumens neufs et la perfection des anciens, Comment ne reussiréz vo⟨us⟩
            pas! l’imprimerie, don du Ciel! qui met partout où elle est etablie la bibioteque
            d’alexandrie à l’abri de la fureur des tyrans, vous met Sous les yeux les découvertes,
            les usages, les Coutumes, les Costumes de tous les ages; de tous les peuples; les lois
            de tous les gouvernemens; les Secrets de la nature et des arts: tout vous est dévoilé,
            et votre genie familier, Comme Celui de Socrate vous poussera tjours au meilleur choix.
            les autres ont Couru pour vous les risques et le hazard des essais. aussi votre
            gouvernement passe-il pour le plus parfait de tous ceux qu’on Connaisse. le déluge a
            noyé les hommes Sans les changer, vous les changez Sans les noyer. vous enchainez les
            ames, et les Corps Sont à vous. C’est vous nouveaux Américains race chéri de Dieu et des
            hommes qui devez relever les ruines eparses que les européens les papistes et les
            Musulmans ont laissé partout ou ils ont pu penetrer.
          L’imprimerie est le jardin de la liberté où Se trouvent réunis toutes les productions
            propres à la faire désirer, chercher, cherir et Conserver après l’avoir trouvée. les
            auteurs fournissent les plantes, les imprimeurs les Cultivent. C’est de Ce jardin dont
            on ne peut plus detruire les plantes parce quelles Sont heureusement multipliées à
            l’infini que Sont Sortis des fruits de toutes les especes pour Satisfaire tous les gouts
            et nourrir jusqu’a une utile et agréable Satieté tous les Commensaux de Cette table
            universelle. le Genie du Mexique et du perou profondément endormi depuis plusieurs
            Siecles a Soulevé Sa tete au 1er bruit de votre Ste insurrection, il S’est retourné et
            après un long Soupir il est retombé dans un Sommeil leger, Semblable à Celui du matin,
            embelli par le Songe flatteur et prophetique de la liberté qui lui annonce la délivrance
            prochaine de Ces beaux empires trop longtems courbés Sous un indigne joug. C’est vous
            encor, vous les 1ers qui en Susciterez le réveil enchanteur en réalisant Son heureux
            Songe. Ces beaux empires remontront au rang et à la dignité des nations. il Se trouvera
            quelque rejetton du bon Ataliba qui, Sortant tout à
            Coup de Son abaissement profitera des Connaissances européennes pour relever le trone de
            Ses ancetres Sur une base plus Solide que l’or; il prendra le nom Sacré et cheri
            d’Incas, il tirera Ses Sujets de l’esclavage, les gouvernera en pere de famille, leur
            rendra la religion naturelle avec le culte Sublime du Soleil qui réunit tous les
            hommes.
          la politique des hommes la plus profonde, la plus réfléchie et la mieux Suivie ne peut
            rien Contre le Cours lent mais inévitable de la nature et du tems. qui aurait pu prévoir
            que Ce Serait l’angleterre qui, la 1ere, Couperait le fil qui aretait le mouvement du
            nouveau monde, elle qui avait tant d’interet à le Conserver, le jumeler et le
            renouer?
          le duc de Montezuma que l’espagne nourrit bonnement dans Son Sein Se rappellera un jour
            que Ses ancetres y ont regné et qu’un interregne quoique long n’ote pas le droit au
              trone. heureux Ceux qui verront et jouiront de Ces
            Salutaires et inévitables révolutions. Cest ainsi que la découverte de l’amérique qui,
            Contre toute attente, n’avait encor rien produit de grand prépare une epoque qui
            Surpassera toutes Celles dont les fastes de l’univers nous ont Conservé la memoire.
            C’est ainsi que la liberté a fait eclorre aux Seins des arts votre république qui, dès
            Son aurore parait avec tant d’eclat: les Sciences la Soutiendront, l’expérience de
            toutes les nations qui la Composent formera les loix les plus Sages, une tolérance
            eclairée les consolidera. ô bons pèruviens, habitans de quito, habitans de Cusco, et
            vous Méxicains ecrasés Sous le double joug de la politique et de la Superstition prenez
            Courage, relevez vous tous, vos lâches tirans vont disparaitre voyez venir les
            Américains nouveaux, tendez leur les bras, Ce Sont Ceux quil faut recevoir Comme des
            Dieux tutelaires qui viennent rompre vos chaines et vous rendre avec la liberté le beau
            gouvernement et les Stes loix de vos Sages Incas qu’a juste titre vous avez tant de
            raison de regretter.
          On a établi une chapelle catholique à Boston, dit Ce meme voyageur, je Suis Surpris et faché que les Amériquains Si Sages, Si
            prévoyans, idolatres de leur liberté ayent laissé prendre racine dans leur république à
            une plante aussi dangereuse, aussi vorace: il n’i a qu’avec les intolérants quil faut
            etre intolerans et les papistes le Sont par principes, par orgeuil et par gout; il ne
            faut pas les persécuter, mais leur deffendre absolument tout Culte extérieur et public.
            j’aimerais mieux y voir établir le Culte grossier et lascif du Dieu des jardins, les bonnes moeurs, la pudeur naturelle, le ridicule le
            feraient tomber bien vite; au lieu que l’exterieur eclatant et fastueux que les pretres
            Catholiq⟨ues⟩ Romains étaleront à l’envie dans leurs Cérémonies religieuses en imposera
            à la longue au peuple qui Se laisse prendre par les Sens, il Suivra machinalement Son
            penchant à l’erreur et ne S’apercevra du piege que lorsquil ne pourra plus S’en tirer.
            il est tems heureux Américains, pensez que le mal est plus facile à prévoir qu’a
            détruire; pensez que partout où le mal a pris on n’a pu l’extirper qu’avec le fer et le
            feu. voyez les ravages qu’il fait en france, tandis que Ses partisans auraient pu et du
            en faire le bonheur en aretant ou Calmant les maux inévitables d’une révolution
            quelconque.
          vous avez eu le Courage et l’adresse de vous délivrer des betes feroces et vénimeuses
            qui infestaient le beau pays que vous habitez, après avoir appris à vous guérir de leurs
            morsures et de leur venin. vous avez vaincu, eloigné de vos fertiles habitations les
            Sauvages de la mauvaise espece après vous etre liés de Commerce et d’amitié avec Ceux de
            la bonne. vous avez forcé à demander la paix Ces orgueilleux anglais vos freres qui,
            dans une guerre de famille vous ont fait tous les maux qu’une animosité aveugle, une
            vengeance réfléchie ont pu inventer. eh bien tous les maux réunis Seront Surpassés chez
            vos neveux infortunés Si vous aidez ce germe fatal à Se développer parmi vous dans toute
            Sa plénitude: et ne pensez pas quil y ait à Composer avec lui, partout où vous le
            laisserez croitre il etouffera les plantes indigenes. ne vous laissez pas endormir vous
            ou les votres, vous vous exposeriez à un réveil plus épouventable et plus réel que Celui
            quils nous ont peint après le grand Sommeil. n’oubliez jamais et gravez le en Caracteres
            ineffacables dans le Coeur de vos enfans qui en feront de meme aux leurs pour détruire
            absolument enfin la peste religieuse de dessus la terre, n’oubliez pas, dis-je Ce qu’a
            dit l’autheur universel et Sublime qui a travaillé toute Sa vie à ramener l’homme à la
            raison—que S’il etait possible de ramasser dans un lac immense tout le Sang humain que
            la religion crétienne a fait répandre l’on pourrait y faire voguer un navire à pleines
            voiles. et puis réfléchissez pourquoi et Comment Cette enorme quantité de Sang a été
            répandu vous verrez que Celui qui a dit—homo lupus est homini—n’as pas dit assès pour les fanatiques il fallait
            mettre—tigris—encor Ces especes ne Se dev⟨orent⟩ et ne Se mangent pas elles memes, leurs
            besoins Satisfaits elles ne détruisent pas inutilement et par plaisir, elles reposent
            jusqu’aux nouveaux besoins; au lieu que parmi les hommes les plus civilisés, dans des
            tems de despotismes, de révolutions, de fanatisme, de fléau quelconque on a vu des
            atrocités réfléchies, des barbaries Si grandes qu’on les a cru jusqu’alors inouies, et
            Tjours et partout la rage Sacerdotale S’est distinguée. les beaux empires de l’asie qui
            Semblent posés Sur des bases eternelles n’ont évité leur ruine assurée qu’en expulsant
            absolument de leurs vastes etats Cette Secte crétienne qui Si etait glissée furtivement
            et qui déja, Se croyant assès forte, voulait donner des loix.
          La reconnaissance envers l’etre Supreme dans les biens; la résignation à Ses décrets
            dans les maux. ne pas faire à autrui Ce que l’on ne voudrait pas que l’on nous fit à
            nous memes—et Si l’on a le Courage d’aller plus loin—faire à autrui Ce que l’on voudrait
            qu’on nous fit à nous memes. voila la Seule religion utile et nécessaire, la Seule qui
            puisse Soutenir l’examen Severe de la philosophie. toutes les autres Servent d’amulettes
            aux vielles femmes, de joujoux aux enfans, d’egide aux lâches et d’armes aux
            fourbes.
          admettre pour vertus Cardinales, la tolérance fille ainée de la philosophie, la
            bienfaisance Sa fille favorite, la temperance et la propreté: n’admettre que des Cultes
            Simples qui donnent à l’ame la Consolation, la gayeté et l’instruction. le Culte riant
            de Bacchus chez les anciens, en lui Sacrifiant un bouc qu’on faisait rotir avec des
            broches de Coudrier, disait au peuple. ne laissez pas entrer les chevres dans les vignes
            et ne faites point d’échalas de bois de Coudrier il mange la graisse de la terre
            &c.—Celui de Venus Uranie temperait celui de Venus aux—belles fesses—&c. aussi
            voyons nous par les armures et les travaux des anciens quils etaient plus fort que nous
            malgré les débauches que nous leur prètons. jettés une digue Sur un torrent il S’arrete
            quelque tems, Se gonfle et finit par déborder de tous Cotés: il faut en laissant à la
            nature un Cours aisé et libre le diriger et Conduire adroitement à une heureuse fin.
          Ceux qui viendront longtems après nous liront, je crois notre hystoire presente Comme
            nous lisons l’hystoire fabuleuse des anciens; ils Seront Surpris entrautres faits
            Singuliers qu’un peuple qui Se croyait assés eclairé pour Se dire le precepteur du genre
            humain ayt, en fait de religion fait Complettement la Sottise dont Ciceron a parlé
            lorsquil a dit—il ne reste qu’une Sottise à faire aux hommes—C’est de manger leur Dieu.
            et ce dieu conserve la memoire des abominables Sacrifices hum[ains]. J’ai lu avec peine
            que les amèricains libres ont dressé des chiens de race anglaise pour la chasse des
            Sauvages, le Seul moyen quils ont trouvé pour les découvrir dans leurs embuscades. eh
            bien ne les voila-il pas assimilés en Ce Cas à Ces espagnols à jamais exécrables qui ont
            détruit les paisibles habitans de St Domingue? on reproche aux Sauvages des défauts
            qu’on ne peut nier quils tiennent tous ou presque tous de leur Communication avec les
            européens. le portrait que le Celebre pen en a fait est encor ressemblant—forts, bien
            taillés, adroits; leur langage est elevé, Concis; aimant leurs enfans, généreux, braves,
            pleins de bonne foy, hospitaliers. ô dieu que de vertus
            Sublimes reunies! vous les tenez de votre bonne mere, enfans de la nature, que vous avez
            eu le Courage de ne pas abandonner. ils Sont fins, rusés, méfians, irascibles,
            vindicatifs, cruels à l’excés quand ils sont offensés, diton, mais Ce Sont les européens
            qui les ont forcé à devenir tels: ils Sont chez eux, nous les en chassons, Ce sont leurs
            terres que nous envahissons tout d’un Coup ou à la longue. que dirions nous, que ferions
            nous Si un peuple quelconque venait tenir parmi nous en europe une pareille Conduite? il
            aurait pourtant les memes droits. les espagnols n’ont-ils pas exterminés, chassés les
            Maures jusqu’au dernier de toutes les espagnes quand ils l’ont pu? les portugais, les
            français &c. n’ont-ils pas fait le meme chose à plusieurs reprises à l’egard des
            juifs après les avoir dépouillés; Comme les anglais ont fait pour les loups dans leur
            isle? et dans Ces derniers tems les jesuites dont l’europe a craint l’ambition démesurée
            n’ont-ils pas ete anéantis? l’espagne n’a-elle pas renchéri Sur les autres nations? elle
            a proscrit le Corps et chassé Sans miséricorde de toutes Ses possessions tous les
            individus.
          Jai beaucoup lu, j’ai un peu voyagé, j’ai ecouté les discours des hommes de toutes les
            classes, etudié leur maniere de faire et d’agir, aprécié leurs actions publiques et
            Secrettes j’ai vu que partout, à quelques nuances près assés légeres, notre espece est
            tjours la meme: dans l’asie, dans l’europe, dans l’afrique, dans l’amerique, Cest
            l’espece humaine que l’on y trouve avec Ses habitudes Caractheristiques; Comme toutes
            les autres especes ont aussi partout les leurs: et Si lon decouvre un 5e Continent Ce
            Sera de meme S.d.—mais un point essentiel qui distingue la notre dans tous les Coins où
            elle Se trouve C’est Sa réunion Constante et uniforme dans l’adoration dun Seul Dieu.
            C’est—l’interet—Ce vil dieu des mortels, on lui a trouvé partout des autels. quelques
            Sages pourtant Conduits par l’instinc, la raison, ou la philosophie dans tous les ages
            et parmi toutes les nations n’ont pas fléchi le genou devant le veau d’or Cest le Seul
            et doux espoir qui nos avive qu’en ramassant leurs preceptes Sublime⟨s⟩ epars dans les
            écrits précieux qui nous en restent, l’homme pourra atteindre enfin au gouvernement le
            plus parfait dont Sa Condition est Susceptible.
          C’est dans un pays neuf où l’aire est nette, c’est chez vous que doit S’operer Ce
            prodige, C’est chez vous que la pauvre humanité partout ecrasée a osé lever Sa tete
            quelle tenait courbée depuis tant de Siecles: elle a Souris à vos 1er élans, un doux
            espoir l’anime, elle vous hâte, elle vous tend les bras, Soutenez les, de grace Soutenez
            les, n’abandonnez pas une Cause Si généralle, jamais, non jamais il n’en fut portée une
            plus majestueuse, aussi interessante au tribunal des nations: elles ont toutes les yeux
            Sur vous, la terre attentive attend de vous Son Salut. oubliez, laissez de Coté les
            richesses, les honneurs particuliers, meme publics pour ne tendre qu’au but unique qui
            doit procurer un bonheur incalculable aux peuples, et à vous une gloire immortelle.
            rappellez vous Sans Cesse, n’oubliez pas un instant que le denouement de la pièce doit
            faire de vous le 1er de tous les peuples. C’est vous qui devez donner au monde entier le
            bonheur Constant et général qui ne S’est trouvé que passager dans quelque république ou
            Sous quelques bons princes.
          Mais je ne le vois, je ne le Sens que trop. C’est avec la plus vive douleur que je
            laisse Couler Cette affreuse vérité de ma plume. la guerre a ete de tous tems parmi les
            hommes occasionnée par la diversité d’opinions, d’interets, de religions, elle y Sera
            toujours Seulement plus ou moins Selon les Circonstances. le bonheur général ou la paix
            universelle ne Sera, je crois que dans le Coeur des hommes bons Sera Tjours le voeu
            chéri des ames Sensibles; mais l’un ou l’autre n’en restera pas moins un reve charmant,
            une belle chimere qui pourra etre quelquefois partielle, temporaire, mais jamais
            universelle. heureux Ceux qui Se trouveront dans un de Ces éclaircis.
          la position de notre planette ne peut l’admettre. le nord est le foyer non le plus
            ardent mais le plus vigoureux de l’espece humaine. je Suppose éteintes dans le Coeur de
            l’homme l’ambition, la fureur des Conquetes, le fanatisme, la Soif de l’or, toutes les
            passions destructives: la nature et la raison lui prescrivent d’eviter la douleur et de
            chercher le plaisir. les peuples du nord hardis et forts las d’etre Sous la neige et Sur
            la glace S’empareront quand ils le pourront, Comme ils l’ont fait de tous tems des beaux
            pays fertilisés par des climats plus heureux. les Russes aguerris aujourdhui veulent
            enlever aux terres Ces belles et vastes provinces dont Ces derniers S’emparerent jadis
            lorsqu’ennuyés de vivre dans les déserts de l’arabie ils epouvanterent Successivement
            l’asie, l’afrique et l’europe du bruit de leurs rapides conquetes. Ces fiers Conquerants
            ne donnerent point d’autres—manifestes—que la loi du plus fort La meme loi peut donc
            leur oter une possession usurpée malgré une jouissance de trois Siecles qui, Selon—les
            droits de l’homme—ne la justifie pas. tous les peuples qui ont abandonné tant de fois la
            zone glaciale pour chercher les douceurs d⟨’une⟩ région temperée Sont persuadés que la
            terre est un domaine où tous les hommes ont le droit de choisir un espace qui fournisse
            à leurs besoins, où ils puissent trouver l’aisance et le bonheur. il en a presque tjours
            eté de meme malgré les Conventio⟨ns⟩, pourtant il y reste un espoir, C’est de vous qu’on
            l’attend et, Comme je lai dit plus haut vous reussirez en tout; C’est vous qui, Sil est
            possible devez établir parmi les hommes une autre loi généralle que Celle du plus fort,
            C’est l’unique moyen de remettre tout à Sa place. Comme aussi, Si vous n’avez point de
            noms, propres aux choses que vous trouvez, que vous inventez, forgez en d’analogues,
            avec des epitetes et les Verbes Signifiants, vous enrichirez votre langue d’autant.
          Je prévois deux découvertes bien intéressantes pour les Societes nombreuses, elles Sont
            dignes de vos recherches, vous etes à meme, et je ne doute pas que vous n’ajoutiez ⟨illegible⟩ un jour Ces deux inestimables bienfaits à Ceux dont vous
            Comblez l’humanité—préparer le Cuivre—dessecher les morts—il est dit dans l’hystoire des
            Incas que les anciens américains avaient trouvé la façon de préparer ou de tremper le
            C⟨uivre⟩ de Sorte que leurs vases de Ce metal ne donnaient pas plus de ver de gris que
            ⟨Ceux⟩ d’or: Cette précieuse découverte Serait bien préferable aux mines d’or qu’on a
            trouve dans Ces riches Contrées, quelqu’ami de lhumanité pourrait proposer un prix, pour
            tacher de retrouver l’usage Salubre d’un métal Si avantageux à la Societé populeuse les
            indigenes, est-il dit, outrés des atrocités des espagnols leur Cacherent ce Secret ⟨illegible⟩ beaucoup d’or quils enfouirent; la reconnaissance
            pourrait faire trouver ce que la haine a fait Cacher; vous etes Sur les lieux. voici
            l’indice pour l’autre decouverte.
          Dans la guerre de 1744 l’escadre espagnolle aux ordres de dom Navarro etait bloquée à
            Toulon par Matheus amiral anglais; dans un Combat à la
            Sortie du port, le royal philippe que montait le général blessé descendit à la Calle et
            ne reparut plus; Mr de Gérardin, officier français 1er Capitaine du royal philippe fut
            blessé à mort. Mr de Lage deffendit avec une bravoure rare le vaisseau espagnol. les
            Anglais qui avaient résolu de le détruire envoierent un brulot pour le réduire en
            Cendres. voici ce quil raconte de l’intrépidité des officiers du brulot anglais—”avant
            l’embrasement du brulot j’i avais vu deux jeunes officiers habillés de bleu et un 3e
            plus agé en veste rouge: je les entendis ordonner de mettre le feu aux artifices, ils
            regardaient la mort avec un mépris infini, ils pouvaient Se Sauver Sils n’avaient pas
            eté déterminés à acrocher le royal ph. je les vis donc Sauter en lair, je les Conduisis
            des yeux jusqu’a la hauteur de leur hune de misaine Sans que leurs habits changeassent
            de Couleur. à Cette élevation ils furent enveloppés de flammes et réduits en charbons.
            ils tomberent à Coté du royal phi. legers Comme du liège nayant pas plus de deux pieds
            de long” dans l’honneur français par Saci, tome onzieme p. 109e à paris chez noyon en
              1784.
          chercher à dessecher ainsi les morts avec de la poudre en les enfermant dans quelques
            machines propres à recevoir l’explosion et à en procurer l’effet désiré et Sans danger;
            lopération est Subite. Cette méthode ne doit pas tant répugner que l’idée Seule de
            pourriture qui attend nos Corps après la mort. on dépense tant de poudres inutilement,
            en fetes ou à détruire les hommes, Celle ci du moins leur Serait utile. peut-etre
            parviendrait-on ainsi à peu de frais à remettre en vigueur l’usage des anciens et
            Conserver dans des urnes propres et Commodes les Cendres cheries de nos parens et de nos
            amis. on pourrait inventer une machine, peut etre bien Simple et peu dispendieuse où
            l’on enfermerait le, ou les Corps morts pour operer l’explosion Sans danger. proposer un
            prix ou une Souscription en faveur de l’inventeur d’une machine Si utile, Si nécessaire.
            Cette opération Serait bien Salutaire dans les épidémies et Surtout en tems de peste, en
            Cas de grandes mortalités pour éviter l’infection et l’embarras des morts qui dans de
            pareilles Circonstances Sont traités d’une maniere atroce et désesperante pour les
            vivans que le meme Sort attend; Comme il arriva à la peste de Marseille où les Cadavres
            pestiférés pourissaient Sans Sepulture dans les rues, à la Campagne, et dont un grand
            nombre flottait dans le port pèle-mèle avec dix mille chiens morts attaqués des memes
            mal. Mr Lavoisier, quel Souvenir! quel Soupir amer il tire du fond du Coeur des am⟨is⟩
            des arts! dans l’appareil pour faire des expériences Sur l’air avait inventé une machine
            pour bruler de l’air inflammable et de l’air vital qui réunis brule⟨nt⟩ par un procédé
            qui pourrait aussi Conduire à la meme découverte par un autre moyen tiré de la chymie
            qui renferme encor bien des Secrets.
          quel Service l’on rendrait aux hommes Si l’on pouvait trouver et mettre en usage Ces
            deux objets! que je m’estimerais heureux d’en avoir donné le 1er éveil! dumoins je ne
            Serais pas né en vain, j’aurais rempli ma tâche Sur la terre que je quitterais Sans
            regret, Satisfait de laisser aux générations à venir une aisance de plus.
          je Suis avec un entier et admirable devouement votre trés obeissant Serviteur
          
            ⟨5pé.⟩
          
          
            p.S. le ministre thayer de Boston dit—que la vie et les miracles du bienheureux labre
              lui ont ouvert les yeux à la lumiere et quil va la repandre dans le nouveau
                Continent. thayer est un fourbe qui veut Se faire
              remarquer, ou un pauvre docteur S’il n’a pas apprécié dans Son voyage d’italie Ce que
              C’est que le papisme. il choisit un plaisant heros pour modele, un gueux dont toute la
              vie passée dans la plus honteuse mendicité repugne à tout homme qui pense, et à qui
              rome moderne n’a pas rougi d’avoir donné l’apothéose à la fin du 18e Siecle!
            eloignez, chassez de vos possessions nouvelles qui demandent des bras cette vermine
              dont labre est le patron, elle S’engendre et Se nourrit dans le Sein de la religion
              romaine. il y ramenerait plutot les tenebres que vous avez Si heureusement dissipé. un
              autre protestant qui avait bien examiné Cette indigne Cour a frappé au but, il dit
              qu’il etait Surpris que tous les hommes Sensés ne Se réunissaient pas pour aller
              exterminer Cette vermine insolente, ce repaire de brigans amphibis qui depuis tant de
              Siecles Souillaient la terre et foulaient les Cendres des anciens Romains, ce Serait
              votre tâche judicieux Américains Si Cette Cour ridicule etait chez vous; ce Sera S.d.
              Celle des français: puissent-ils parvenir enfin un jour à nétoyer Cette écurie
              d’augias! amen—amen—Echos répétés ce doux refrein.
            
            un homme instruit et digne de foi qui a passé l’hyver de 179⟨3⟩ à Baltimore m’a dit
              avoir assisté à la messe d’un eveque qui y réside, que le peuple faisait foule à Cette
              messe pour le voir habiller par d’autres pretres, et voir les autres Cérémonies
              ridicules aux yeux de l’homme Sensé qui ne voit, dans Cet homme qu’un pretre Comme un
              autre. il me dit aussi que quelques chanoines de paris Si etaient réfugiés avec les
              vases Sacrés quils avaient enlevés de leur Cathedrale, quils avaient preté le Soleil
              pour donner la bénédiction, que les assistans en avaient beaucoup admiré la
                beauté. le magnifique disque du Soleil de Cusco
              embleme Sublime de Celui dont il avait emprunté le nom annoncait aux hommes un point
              de fraternité de réunion: Celui Ci renferme un talisman fatal qui a porté la
              désolation partout où il S’est fourré.
            celui qui a dit—le tems présent est gros de l’avenir—n’a pas prévu S.d. toutes ces
              Suites facheuses de Cette grossesse, il aurait indiqué quelque moyen pour nous
              procurer un acouchement moins laborieux.
            vous etes hors de dangers, fortunés mortels, et Semblables a une mere heur⟨eusemt⟩
              delivrée, vous oubliez vos maux passés pour jouir des fruits de votre heureux
              révolution. ô Washington! votre nom est gravé en Caractheres inéffaçables dans le
              Coeur de tous les amis de l’humanité, et nos derniers neveux, heureux encor par vous,
              vous rendront des hommages bien plus merités que Ces demi dieux dont l’antiquité nous
              a tant vanté les prouesses. labre a des autels . . . et Pen le divin Pen n’en a
                point! les Si⟨ens⟩ Sont placés dans le Coeur de
              tous les hommes Sensibles, les autres Seraient trop grossiers pour une ame Si
              Sublime.
          
        